DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “light guiding device” in claim 11, and “a pad comprising insulating material on the supporting device” in claims 12-15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEO et al (US Pub 2012/0074441).
Regarding claim 1, SEO (fig. 15) teaches an optoelectronic device, comprising:
an epitaxial stack (semiconductor stack 130, [0098], comprising a first semiconductor layer (semiconductor layer 125), an active layer (active layer 127), and a second semiconductor layer (semiconductor layer 129);
a trench (hole 130a, [0100]) exposing a portion of the first semiconductor layer;
a first insulating layer (first insulating layer 133, [0098]) formed on a side wall of the trench to electrically insulate from the active layer and the second semiconductor layer;
a first electrode (contact layer 135, [0103]) formed on the trench;
a second electrode (contact layer 131, [0098]) formed on the second semiconductor layer;
a supporting device (wavelength convertor 151, [0098]) covering the epitaxial stack;
an optical layer (sapphire substrate 161, [0118]) covering the first electrode and the second electrode, comprising a plurality of openings (through-holes, [0118]) corresponding to positions of the first electrodes and the second electrodes;
a fifth electrode (bump 165a, [0119]) electrically connected with the first electrode; and
a sixth electrode (bump 165b, [0119]) electrically connected with the second electrode,
wherein the fifth electrode and the sixth electrode each comprises a side comprising a length longer that of an edge of the epitaxial stack.


    PNG
    media_image1.png
    359
    547
    media_image1.png
    Greyscale


Regarding claim 2, SEO teaches the optoelectronic device of claim 1, wherein the supporting device comprises transparent material (sapphire substrate, [0113]).
Regarding claim 3, SEO teaches the optoelectronic device of claim 1, further comprising a metal layer (metal layer, [0103]) disposed in the trench to form a first extension electrode (contact section 135a, [0103]).
Regarding claim 16, SEO teaches the optoelectronic device of claim 1, wherein the optoelectronic device comprises a rectangular shape in a top view thereof ([0067] and fig. 5a).
Regarding claim 17, SEO teaches the optoelectronic device of claim 16, wherein the supporting device (151) comprises a boundary larger than that of the epitaxial stack (fig. 15).
Regarding claim 18, SEO teaches the optoelectronic device of claim 17, wherein the optical layer (161) comprises a boundary larger than that of the epitaxial stack (fig. 15).
Regarding claim 19, SEO teaches the optoelectronic device of claim 18, wherein the fifth electrode (165a) and the sixth electrode (165b) are provided inside the boundary of the optical layer (fig. 15).
Regarding claim 20, SEO teaches the optoelectronic device of claim 1, wherein the first semiconductor layer (125) comprises a top view area larger than that of the second semiconductor layer (129), and the first semiconductor layer surrounds the second semiconductor layer (fig. 15).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over SEO in view of Okada et al (US Pub 2010/0073579).
Regarding claim 4, SEO teaches wherein the optical layer (sapphire substrate 161, [0118]), but does not teach a mixture mixing a high reflectivity substance. 
Okada teaches wherein the optical layer (optical layer 2, [0062]) comprises a mixture mixing a high reflectivity substance (microparticles of TiO2 or ZrO2, [0062]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the optical layer 161 of SEO with optical layer 2 of Okada because such material substitution is equivalently known for the same purpose. i.e. being used for optical material, MPEP 2144.06 (II).
Regarding claim 5, SEO teaches wherein the optical layer (sapphire substrate 161, [0118]), but does not teach silicone resin or epoxy resin.
Okada teaches wherein the optical layer (optical layer 2, [0062]) comprises silicone resin or epoxy resin (epoxy resin, [0062]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the optical layer 161 of SEO with optical layer 2 of Okada because such material substitution is equivalently known for the same purpose. i.e. being used for optical material, MPEP 2144.06 (II).
Regarding claim 6, SEO teaches wherein the optical layer (sapphire substrate 161, [0118]), but does not teach TiO2. 
Okada teaches wherein the optical layer (optical layer 2, [0062]) comprises TiO2 (TiO2, [0062]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the optical layer 161 of SEO with optical layer 2 of Okada because such material substitution is equivalently known for the same purpose. i.e. being used for optical material, MPEP 2144.06 (II).

Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record taken along or in combination, fails to teach or reasonably suggests the optoelectronic device of claim 1, further comprising a carrier plate comprising a first carrier electrode and a second carrier electrode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892